      Case 3:20-cv-03097-B Document 27 Filed 10/29/20                   Page 1 of 2 PageID 995



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 DEIRDRE LEANE and IPNAV, LLC,                      §
                                                    §
        Plaintiffs,                                 §
                                                    §
 v.                                                 §    CIVIL ACTION NO. 3:20-CV-3097-B
                                                    §
 UNIFIEDONLINE, INC. and                            §
 CHANBOND, LLC,                                     §
                                                    §
        Defendants.                                 §

                                                  ORDER

         The TRO and preliminary injunction hearing is set for WEDNESDAY, NOVEMBER 4,

2020, at 1:00 p.m. In order to help ensure the health and safety of all case participants and court

staff, the Court institutes the following protocols for the hearing:

1.       During the hearing in courtroom 1516, all participants will wear gloves and either face shields

         or masks. Witnesses will wear face shields. The parties are responsible for providing face

         shields to their respective witnesses.

2.       In private civil actions, the party requiring the services of an interpreter is responsible for

         retaining the interpreter and payment of the interpreter’s compensation and expenses. Guide

         to Judiciary Policy, Vol. 5, Ch. 2 § 225.20. Additionally, the party retaining the interpreter is

         responsible for ensuring that enough equipment is available during the course of the hearing

         to protect the health and safety of the parties and/or witnesses for which translation is being

         provided.

3.       Each side will be given ONE HOUR to present arguments, present exhibits, and call


                                                   -1-
     Case 3:20-cv-03097-B Document 27 Filed 10/29/20                  Page 2 of 2 PageID 996



        witnesses, if applicable.

4.      Each party must file with the Court, no later than MONDAY, NOVEMBER 2, 2020, a list

        of any witness it plans to call and copies of any exhibits it plans to present.



        SO ORDERED.

        DATED: October 29, 2020.
                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




                                                 -2-
